COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-02-046-CV



GARY W. STEWART	APPELLANT



V.



JOYCE L. OGLETREE, INDIVIDUALLY                                           APPELLEE

AND AS TRUSTEE OF THE JOE A. 

AND JOYCE L. OGLETREE REVOCABLE 

TRUST, AND AS TRUSTEE OF THE 

JOE A. OGLETREE IRREVOCABLE TRUST

----------

FROM THE 153
RD
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the parties “Joint Motion To Dismiss Appeal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  It is further ORDERED that appellant’s attorney, Bob Bowland, is entitled to a refund of his $10,000 cash deposit in lieu of supersedeas bond in accordance with the parties’ agreement.  
See
 
Tex. R. App. P
. 43.6.

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM

PANEL A:	DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.



DELIVERED: October 23, 2003	  

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.